   Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 1 of 13 PageID #:510




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

INDIANA RAIL ROAD COMPANY, et al.,            )
                                              )
             Plaintiffs,                      )      No. 19-cv-06466
                                              )
      v.                                      )
                                              )      Judge Edmond E. Chang
ILLINOIS COMMERCE COMMISSION,                 )
et al.                                        )
                                              )
             Defendants,                      )
                                              )
      and                                     )
                                              )
BROTHERHOOD OF LOCOMOTIVE                     )
ENGINEERS AND TRAINMEN, et al.,               )
                                              )
             Intervenor-Defendants.           )

                           MEMORANDUM OPINION AND ORDER

      In August 2019, Illinois enacted a law that requires a minimum of two crew

members in order to operate a freight train. Public Act 101-0294. A railroad and two

railroad organizations filed this lawsuit against the Illinois Commerce Commission

(known by its acronym, the ICC), which is the state agency that would otherwise

enforce this minimum crew-size requirement. The Indiana Rail Road Company, the

Association of American Railroads, and the American Short Line and Regional Rail-

road Association (together, referred to as the Railroads) contend that at least three

federal laws preempt the Illinois law. R. 1, Compl. On the opposite side from the rail-

road industry, two Unions successfully sought to intervene to defend the state law
   Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 2 of 13 PageID #:511




(referred to as the Crew Size Law for convenience’s sake). R. 33, Int. Order.1 All par-

ties now move for summary judgment. See R. 49, Pls.’ Mot. Summ. J.; R. 58, Int.’s

Mot. Summ. J.; R. 66, Defs.’ Mot. Summ. J. For the reasons discussed below, the rail-

road industry’s motion for summary judgment is granted, and correspondingly the

ICC’s and Unions’ motions are denied (except for one narrow claim).

                                      I. Background

       The facts narrated here are undisputed unless otherwise noted. In decid-

ing cross-motions for summary judgment, the Court views the facts in the light most

favorable to the respective non-moving party. See Matsushita Elec. Indus. Co. v. Zen-

ith Radio Corp., 475 U.S. 574, 587 (1986). So, when the Court evaluates the ICC’s

and the Unions’ summary judgment motions, the Railroads get the benefit of reason-

able inferences; conversely, when evaluating the Railroads’ filing, the Court gives the

ICC and the Unions the benefit of the doubt.

       The Indiana Rail Road Company operates a 250-mile regional railroad in cen-

tral Illinois and southwest Indiana. R. 50, Pls.’ Stmt. Fact (PSOF) ¶ 1; R. 65, Defs.’

Stmt. Fact (DSOF) ¶ 1. It is a member of two railroad associations: the Association of

American Railroads and the American Short Line and Regional Railroad Association.

PSOF ¶¶ 7-9; R. 56, Int. Defs.’ Counterstatement (ISOF) ¶¶ 7-8; DSOF ¶¶ 3-5. Back

in March 2016, the Federal Railroad Administration (known by its acronym, the FRA)

formally gave provided notice of proposed rules that would affect Indiana Rail Road


       1  Citations to the docket are indicated by “R.” followed by the docket number and,
where necessary, a page or paragraph citation. The Court has federal-question subject matter
jurisdiction under 28 U.S.C. § 1331 as well as supplemental jurisdiction over Plaintiffs’ state-
law claim pursuant to 28 U.S.C. § 1367.

                                               2
   Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 3 of 13 PageID #:512




as well as members of the two associations. FRA, Train Crew Staffing, 81 Fed. Reg.

13,918 (Mar. 15, 2016); PSOF ¶ 15; R. 64, Defs.’ Resp. PSOF (DRSOF) ¶ 15. Specifi-

cally, the FRA issued a Notice of Proposed Rulemaking on “Train Crew Staffing,”

proposing regulations for minimum crew sizes for trains depending on the trains’ type

of operations. Id. In theory, the rulemaking should have finished up in 12 months, as

required by the Federal Railroad Safety Act, 49 U.S.C. § 20103(b), and the FRA’s own

regulations, 49 C.F.R. § 211.13. But that did not happen, and instead the FRA ended

up withdrawing the notice—three years later in May 2019. FRA, Train Crew Staffing,

84 Fed. Reg. 24,735, 24,741 (May 29, 2019) (FRA Withdrawal Order); PSOF ¶ 16;

DRSOF ¶ 16. In withdrawing the proposed regulation, the FRA announced “that no

regulation of train crew staffing is necessary or appropriate at this time and intends

for the withdrawal to preempt all state laws attempting to regulate train crew staff-

ing in any manner.” FRA Withdrawal Order at 24,741; PSOF ¶ 16; DRSOF ¶ 16;

ISOF ¶ 16.

      As it happens, on May 21, 2019—just days before the FRA’s withdrawal of the

proposed rule-making—the Illinois General Assembly amended the Illinois Vehicle

Code to mandate a minimum crew size of two: “No rail carrier shall operate or cause

to operate a train or light engine used in connection with the movement of freight

unless it has an operating crew of at least 2 individuals.” P.A. 101-0294, § 2d; DSOF

¶ 13-14; R. 70, Pls.’ Resp. to DSOF (PRSOF) ¶¶ 13-14. The asserted purpose of this

law, which the parties call the Crew Size Law, was to “enhance public safety by es-

tablishing a minimum freight train operating crew size to address the transportation



                                          3
   Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 4 of 13 PageID #:513




of all freight.” Crew Size Law, § 1. Following the May 21, 2019 enactment of the law,

the Governor signed the Crew Size Law on August 9, 2019. DSOF ¶ 14; PRSOF ¶ 14.

      A month after the Governor signed the law, the Indiana Rail Road brought this

lawsuit against the Illinois Commerce Commission seeking declaratory and injunc-

tive relief on grounds that: (1) the Crew Size Law is preempted by the Federal Rail-

road Safety Act; (2) the law is preempted by a federal statute known as the “3R Act”;

(3) the law is preempted by the ICC Termination Act; and (4) the law is unenforceable

under its own sunset provision. R. 1, Compl. Although the Crew Size Law was to take

effect on January 1, 2020, the Illinois Commerce Commission agreed to stay its en-

forcement pending the resolution of this case. PSOF ¶¶ 18, 19; DRSOF ¶¶ 18, 19.

After giving the parties a chance to confer on whether any discovery was needed (the

answer was no), R. 33, the parties and the Intervenor-Unions filed cross-motions for

summary judgment.

                        II. Summary Judgment Standard

      Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating sum-

mary judgment motions, courts must view the facts and draw reasonable inferences

in the light most favorable to the non-moving party. Scott v. Harris, 550 U.S. 372, 378

(2007). The Court may not weigh conflicting evidence or make credibility



                                          4
   Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 5 of 13 PageID #:514




determinations, Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697, 704 (7th Cir.

2011), and must consider only evidence that can “be presented in a form that would

be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). The party seeking summary judg-

ment has the initial burden of showing that there is no genuine dispute and that they

are entitled to judgment as a matter of law. Carmichael v. Village of Palatine, 605

F.3d 451, 460 (7th Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986); Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008). If this burden is met,

the adverse party must then “set forth specific facts showing that there is a genuine

issue for trial.” Anderson, 477 U.S. at 256.

                                    III. Analysis

      In moving for summary judgment, the Railroads contend that the Illinois Crew

Size Law is preempted by the Federal Railroad Safety Act, the 3R Act, and the ICC

Termination Act, and that it is unenforceable under the terms of its own sunset pro-

vision. Pls.’ Mot. Summ. J. at 7, 10, 12-13. The ICC and the Unions of course say no

preemption applies and, separately, that the Railroads have failed to state a claim

against the ICC or its officials under 42 U.S.C. § 1983. Defs.’ Mot. Summ. J.; Int.’s

Mot. Summ. J. As explained next, because the Court concludes that the Federal Rail-

road Safety Act does preempt the Crew Size Law, there is no need to decide the other

potential grounds to declare the law invalid.

                          A. Federal Railroad Safety Act

      The Railroads’ primary argument is that the Federal Railroad Safety Act

(FRSA) preempts the Crew Size Law. Under the FRSA, the States are permitted to



                                           5
   Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 6 of 13 PageID #:515




“adopt or continue in force a law, regulation, or order related to railroad safety” so

long as the Federal Railroad Administration does not “prescribe[] a regulation or is-

sue[] an order covering the subject matter of the State requirement.” 49 U.S.C.

§ 20106(a)(2) (emphasis added). For purposes of preemption under Section 20106, a

federal regulation or order “covers” the subject matter of the state law if “the federal

regulations substantially subsume the subject matter of the relevant state law.” CSX

Transp., Inc. v. Easterwood, 507 U.S. 658, 664 (1993).

       In this case, neither side seriously contests that the Crew Size Law’s ban on

one-man crews directly conflicts with the FRA’s declaration, announced in the With-

drawal Order, that one-man crews are permitted. But the question is whether the

Withdrawal Order can be considered an agency “order” in the first place under the

FRSA’s preemption provision, 49 U.S.C. § 20106(a)(2), and if so, whether the With-

drawal Order is valid.

       On the first issue—whether the Withdrawal Order is an order under Section

20106—the Defendants assert that the Seventh Circuit has defined an “order” for

these purposes as “a final disposition, whether affirmative, negative, injunctive, or

declaratory in form, other than rulemaking.” Burlington N. & Santa Fe Ry. Co. v.

Doyle, 186 F.3d 790, 795 (7th Cir. 1999) (quoting 5 U.S.C. § 551(6)) (emphasis added)

(cleaned up).2 This definition of “order” is drawn from the Administrative Procedure

Act (known by its well-worn acronym, the APA). Id. To the Defendant’s way of



       2This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                              6
   Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 7 of 13 PageID #:516




thinking, under that definition, the Withdrawal Order was the result of rulemaking—

albeit a conclusion of it—and thus does not qualify as an order under the APA.

      The problem with this contention is that the language that the Defendants

quote from Doyle is the Seventh Circuit’s characterization of the district court’s deci-

sion in that case to limit “order” to its definition in the APA; it is not the holding of

the Seventh Circuit decision. To the contrary, the Seventh Circuit explained that it

“need not decide whether an action that does not fit [the APA definition] could none-

theless be an order under § 20106.” Id. Instead, “[f]or preemption, the important thing

is that the FRA considered a subject matter and made a decision regarding it. The

particular form of the decision is not dispositive.” Id. at 795-96 (emphasis added).

With substance elevated over form, here the answer is clear: the FRA considered a

subject matter and made a decision on it. The FRA issued a notice of proposed rule-

making on crew-size regulation; received almost 1,600 comments on the subject; held

a public hearing to discuss it; and issued a withdrawal notice explaining its decision

not to dictate a minimum crew size. So the FRA considered the subject of a crew-size

minimum, decided not to impose one, and indeed decided to preempt any state-law

attempts to do so. 84 Fed. Reg. at 24,736. Under Doyle, the FRA Withdrawal Order

qualifies as an “order” under Section 20106 with preemptive effect.

      But the ICC and the Unions have a backup argument: even if a withdrawal

notice can be considered an order for purposes of preemption under the FRA, this

particular notice has no preemptive effect because the Withdrawal Order itself is in-

valid. See Ray v. Atlantic Richfield Co., 435 U.S. 151, 158 (1978) (explaining that a



                                           7
   Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 8 of 13 PageID #:517




federal statute or regulation must be valid in order to preempt a state statute). In

support of this invalidity contention, the Defendants rely on the Withdrawal Order’s

failure to meet the 12-month statutory time limit for rulemaking; the FRA’s decision

not to allow a second round of notice and comment before ending the proposed rule-

making; its purported bar on State laws that would account for local hazards; and its

arbitrary and capricious (in the defense’s view) dismissal of prior FRA safety studies

without real explanation. Defs.’ Mot. Summ. J.

      Whatever the merits of these arguments on the Withdrawal Order’s invalidity,

this is not the right forum to present them. Under a federal law known as the Hobbs

Act, this Court cannot entertain these challenges to the validity of the Withdrawal

Order, because the federal Courts of Appeals have exclusive jurisdiction over them.

Specifically, the Hobbs Act confers on the Courts of Appeals the “exclusive jurisdiction

to enjoin, set aside, suspend (in whole or in part), or to determine the validity of … all

final agency actions described in section 20114(c) of title 49.” 28 U.S.C. § 2342(7) (em-

phases added). Section 20114(c) in turn requires that “a proceeding to review a final

action of the Secretary of Transportation under this part … shall be brought in the

appropriate court of appeals …” 49 U.S.C. § 20114(c). In the multi-layered labyrinth

of the United States Code, the reference to “this part” is to Part A (Safety) of Subtitle

V (Rail Programs) of Title 49 (Transportation). Here, the Withdrawal Order was is-

sued under 49 U.S.C. § 20103, see 84 Fed. Reg. 24,735 n.1, which is indeed in the




                                            8
   Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 9 of 13 PageID #:518




same part of the Code as Section 20114(c). So the Hobbs Act vests exclusive jurisdic-

tion over the determination of the validity of the Withdrawal Order.3

       Indeed, multiple challenges to the Withdrawal Order’s validity are already

well under way in a consolidated action in the Ninth Circuit.4 In the meantime, with-

out an appellate decision on the Withdrawal Order’s validity, the Seventh Circuit

instructs that district courts must presume the agency actions are “valid.” CE Design,

Ltd. v. Prism Bus. Media, Inc., 606 F.3d 443, 449 (7th Cir. 2010). In response, the ICC

and the Unions rely on PDR Network, LLC v. Carlton & Harris Chiropractic, Inc.,

139 S. Ct. 2051, 2055 (2019), to argue that the Hobbs Act does not apply here. But

they cannot place much reliance on the opinion, because all it did was remand the

case to the lower courts in order to address two “preliminary issues.” Id. at 2053. One

preliminary issue was whether the agency order at issue in that case was merely a

non-binding “interpretive rule.” Id. at 2055. But here the FRA was not merely advis-

ing “the public of the agency’s construction of the statutes and rules which it admin-

isters.” Id. As explained earlier, the Federal Railroad Safety Act authorizes the FRA

to “prescribe[] a regulation or issue[] an order covering” railroad safety and gives

those regulations and orders preemptive effect. 49 U.S.C. § 20106(a)(2). That is what

the Withdrawal Order did—the order is not merely interpreting another statute or


       3 The ICC and the Unions profess that they are not seeking to deem the Withdrawal
Order invalid, because they are just the defendants in the case. But that distinction makes
no difference because the Hobbs Act vests exclusive jurisdiction in the federal appellate
courts even just to “determine the validity” of the specified agency orders. 28 U.S.C. § 2342(7).
The Court would be doing exactly that if it were to hold that the Withdrawal Order is not
valid on the road to holding that the Order thus had no preemptive effect.
       4 Transp. Div. of the Int’l Ass’n of Sheet Metal, Air, Rail, & Transp. Workers v. FRA,

Nos. 19-71787, 19-71802, 19-71916, 19-71918 (9th Cir.).

                                               9
  Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 10 of 13 PageID #:519




regulation, it is the order with primary effect. The ICC’s argument otherwise—that

the FRA was interpreting the scope of its own authority—would turn every agency

action into a mere interpretive rule.

      The second preliminary issue identified by PDR Network is whether the plain-

tiff challenging the agency order in that case had a “prior” and “adequate” opportunity

to seek judicial review of the agency’s order. 139 S. Ct. at 2055-56. That was an im-

portant question because the Administrative Procedure Act, which ordinarily allows

for judicial review of agency action, defers to exclusive-jurisdiction provisions—like

those of the Hobbs Act—so long as those provisions give the plaintiff a “prior” and

“adequate” opportunity for judicial review. Id. (citing 5 U.S.C. § 703). Here, the ICC

and the Unions do not argue that they somehow were unable to file a Hobbs Act pe-

tition for review in a Court of Appeals. Indeed, the Crew Size Law was passed by the

Illinois General Assembly on May 21, 2019, and a little over a week later, on May 29,

the FRA issued the Withdrawal Order. Neither the ICC nor the Unions contend that

they would not have qualified as an “aggrieved” party under the Hobbs Act, 28 U.S.C.

§ 2344, and thus be eligible to challenge the Withdrawal Order in a Court of Appeals.

Given that the FRA had just stopped legislation in its tracks from being effective even

if the Governor signed it, and given that the Unions have a paramount interest in

railroad-worker safety, it is difficult to imagine more aggrieved parties. So this second

preliminary issue identified by PDR Network is no help to the ICC or to the Unions.

      With no other obstacles in the way of applying the Hobbs Act’s exclusive-juris-

diction provision, and given the mandatory presumption of validity at this time, the



                                           10
   Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 11 of 13 PageID #:520




Withdrawal Order preempts the Crew Size Law. It is worth noting that if the Ninth

Circuit later holds that the FRA Withdrawal Order is invalid, then the Illinois Com-

merce Commission may move to vacate the judgment.

                  B. Eleventh Amendment and 42 U.S.C. § 1983

       For their part, the Defendants contend that the Railroads failed to state a

claim under 42 U.S.C. § 1983 against either the ICC or its individual Commissioners.

Defs.’ Mot. Summ. J. at 4-5. As a formal matter of law, it is true that the ICC should

not be a named defendant. The Eleventh Amendment immunizes the States from suit

in federal court for money damages absent unequivocal State consent or valid con-

gressional authorization that itself relies on a prevailing constitutional provision.

Green v. Mansour, 474 U.S. 64, 68 (1985); Indiana Prot. & Advocacy Servs. v. Indiana

Family & Soc. Servs. Admin., 603 F.3d 365, 374 (7th Cir. 2010). This sovereign im-

munity extends to state agencies—like the ICC—too, because a state agency is simply

a component of the State. Council 31 of the Am. Fed’n of State, Cty. & Mun. Employ-

ees, AFL-CIO v. Quinn, 680 F.3d 875, 881 (7th Cir. 2012). So the ICC must be dis-

missed as a named party on all counts.

       On the ICC Commissioners, it is true that claims against government officials

in their official capacities also run into the sovereign-immunity barrier because “[a]

suit against a state official in his … official capacity is a suit against the state.” Power

v. Summers, 226 F.3d 815, 818 (7th Cir. 2000). But there is an exception to sovereign

immunity: the Ex parte Young doctrine establishes that a plaintiff may sue govern-

ment officials, even in their official capacities, in order to obtain prospective relief



                                            11
   Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 12 of 13 PageID #:521




(not monetary damages) from an ongoing violation of federal law. Indiana Prot. &

Advocacy Servs., 603 F.3d at 371; see also Will v. Michigan Dept. of State Police, 491

U.S. 58, 71 n.10 (1989). This legal fiction rests on the premise that a suit against state

officials for prospective relief is not deemed to be against the State because a State

cannot authorize its officials to violate federal law. Idaho v. Coeur d’Alene Tribe, 521

U.S. 261, 269-70 (1997). Prospective relief—here in the form of a declaratory judg-

ment—is precisely what the Railroads seek from the ICC Commissioners in their of-

ficial capacity, so this is no bar.

       On the applicable cause of action, the Railroads’ only response to the challenge

to the 42 U.S.C. § 1983 claim is that the claim does not matter in light of the declar-

atory-judgment claim. R. 69 at 13 n.2. That seems like another way of saying (in a

footnote) that the Railroads are giving up on this claim, because that is not a sub-

stantive argument for its survival. Invoking Section 1983 to assert a preemption

claim is not a self-evident exercise, so the Court will not fashion a response for the

Railroads. The Section 1983 claim is dismissed with prejudice.

                                      IV. Conclusion

       The Railroads’ motion for summary judgment is granted: the Court declares

that the Crew Size Law, Public Act 101-0294, is preempted by the FRA Withdrawal

Order. The ICC’s and the Unions’ cross-motions for summary judgment are denied,




                                            12
  Case: 1:19-cv-06466 Document #: 96 Filed: 09/30/20 Page 13 of 13 PageID #:522




except that the § 1983 claim is dismissed with prejudice. Final judgment will be en-

tered. The status hearing of October 2, 2020, is vacated.



                                                     ENTERED:




                                                     Honorable Edmond E. Chang
                                                     United States District Judge

DATE: September 30, 2020




                                         13
